Citation Nr: 0023272	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1997, for service connection for post-traumatic stress 
disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.




This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Seattle, Washington, Regional Office (RO).  


FINDINGS OF FACT

1. The veteran's initial claim of service connection for a 
mental disorder was received at the RO in May 1970 and 
denied in December 1970. 

2. The Board of Veterans' Appeals denied service connection 
for a psychiatric disorder, including post-traumatic 
stress disorder, in a decision dated May 16, 1984.

3. After that Board decision, the veteran did not seek to 
reopen his claim until October 23, 1997.

4. The regional office granted service connection for PTSD in 
April 1998 and made the grant effective October 23, 1997.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
October 23, 1997, for the grant of service connection for 
PTSD is not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.114, 3.155, 3.400(r) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A claim of service connection for mental illness was received 
at the RO in May 1970.  In December 1970 the RO denied the 
veteran's claim of service connection for mental illness.  
The veteran was notified of the decision and a timely appeal 
was not filed.

In October 1980 the veteran claimed service connection for 
PTSD.  The veteran filed a timely notice of disagreement and 
a substantive appeal.  In August 1984 the Board denied the 
veteran's claim of service connection for a psychiatric 
disorder, including PTSD.  

The interim record is absent for any pertinent data, 
including evidence that can be construed as an application or 
informal claim of service connection for PTSD.  Received on 
October 23, 1997 was a VA Form 21-526, Veteran's Application 
for Compensation or Pension, wherein the veteran claimed 
PTSD.  A rating decision dated in April 1998 granted service 
connection for PTSD evaluated as 30 percent disabling 
effective from October 23, 1997.  

Received in August 1998 were private clinical records 
revealing current treatment for PTSD along with clinical 
records from the 1980's, previously of record, reporting 
symptoms that were related to PTSD.  


Analysis

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if a notice of disagreement is not received within one 
year of notification of the adverse decision. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999). 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. The provisions of 
this paragraph are applicable to original and reopened claims 
as well as claims for increase.  Where pension, compensation, 
or dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.   (1) If a claim 
is reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.    
(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.   
(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).

When a determination becomes final, the claim may not 
thereafter be reopened and allowed, except upon the 
submission of new and material evidence with respect to that 
claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a).  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.
ter the Board decision, the veteran did not seek to reopen 
his claim until October 23, 1997.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160.  

The effective date for a grant based on a reopened claim or 
new and material evidence is the date of receipt of the claim 
or date entitlement arose. 38 C.F.R. § 3.400(r).  The VA 
General Counsel has issued an opinion which held that the 
addition of PTSD in the rating schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a).  See 
VAOPGCPREC 26-97.  The diagnosis of PTSD was added to the 
rating schedule, effective in April 11, 1980.

The veteran asserts that the effective date for service 
connection for PTSD should be the date of his discharge from 
service in September 1968 or as close to his service 
discharge date as possible. 

While symptoms and even diagnoses of PTSD have been reported 
in the distant past, the veteran's PTSD was denied and is 
final.  For a reopened claim the effective date of a grant of 
compensation may not be made effective before the date of VA 
receipt of the application to reopen or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q),(r).  Thus, the effective date of the grant of 
entitlement to service connection for PTSD cannot be earlier 
than October 23, 1997.  

A retroactive award pursuant to 38 C.F.R. § 3.114(a) may not 
be authorized because the veteran did not meet all the 
eligibility criteria for the benefit on the effective date of 
the addition of Diagnostic Code 9411, April 11, 1980.   It 
was not until Dr. Hayes' letter, dated July 2, 1980, was 
received that the existence of PTSD was reported by a 
competent medical specialist.  



ORDER


The claim of entitlement to an effective date earlier than 
October 23, 1997, for service connection for PTSD is denied.


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

